AO 24SB(REV. 02/]8) Judgmcnt in a Criminal CaSe
Slieet l

UNITED STATES DisTRICT COURT

Soutlieru District of Mississippi

 

 

 

 

 

 

)
UNITED STATES OF AMERICA ) .
V ) JUDGMENT IN A CRlMlNAL CASE
ANTON{O HUGGER § Casc Number; 1:lScrlO7LG-JCG-001

) USM Numbei-; 21006-043
)
) Robert G. Harenski
) Defendant’s Anomey

THE DEFENDANT:

M pleaded guilty to Cgunt(g) Count 2 ot`the lndictment

ll pleaded nolo contendere to count(s)

which was accepted by the couIt.
l:l was found guilty on count(s)
after a plea of not guilty

|:|

The defendant is adjudicated guilty of these offenses:

Title & Section N'aturc of Offensc Ol`l`ense Ended Count

21 U.S.C. § 84l(a)( l) Possession with lntent to Distribute Five Grams or More ofActual 03/09/2016 2

Methaiiiphetamine
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Refotm Act of 1984.

|___l The defendant has been found not guilty on count(s)

g Count(s) 1, 3, 4 and 5 |:| is |Zl are dismissed on the motion of the United States.

 

_ _ It is ordered that the defendant_must notify the Un_ited States attorney for this district Within 30 da s of any change ofnanie, residence
cr mailing address until_all fines, restitution,_costs. and special assessments imposed by this judgment are fu ly paid. lf ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

Apri124, 2019

Date of lmpo

     

The Honorab|e Louis Guiro|a Jr., U,S. District Judge

 

Name and Tille of Jud

s,//_ .20/?

Date

AO 245B(Rcv. ()2/18) .ludgmcnt in a Criminal Case

Sheet 2 imprisonment

 

ludgment j Page 2 of
DEFENDANT_- ANTONIO HUCGER _

CASE NUMBER: 1; i scrit)'/LG-JCG-Oo 1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau Of Prisons to be imprisoned for a total term Of!

one hundred eighty-eight (188) months as to Count 2 of the Indictment.

M The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant be designated to the facility closest to his horne for purposes of visitation lt is further
recommended that the defendant be allowed to participate in any drug treatment program available in the Bureau ofPt‘iSonS, if he iS
deemed eligible

The defendant is remanded to the custody of the United States Matshal.

i:l The defendant shall surrender to the United States Marshal for this district:

[:l at _ [l a.m. [:l p.m. on

 

l:l as notified by the United States Marshal.

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before

 

as notified by the United States l\/larshal, but no iater than 60 days from the date of sentencing

l:l
l:| as notified by the Probation or Pretrial Services Office.
ij

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
a , with a certified Copy of thisjudgrnent.
UNlTED STATES MARSHAL
By

 

DEPUTY UNlTED S'l`ATES MARSHAL

A() 24SB(Rev. 02/18) Judgment in a Criminal Case
Sheet 3 _ Supervised Release

Judgmentil’age _§m of L

DEFENDANT; ANToNio HuGGER
CASE NUMBER: i;iscrion.o~ico-coi
SUPERVISED RELEASE

Upon release from imprisonment1 you will be on supervised release for a term of :

nve (5) years as to Count 2 of the |ndictment.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substancel

You must refrain from any unlawful use ofa controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. retreat rfappncabrei
4_ |:] You must make restitution iri accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (`chec'k Lfnpp!."cabi'e)
|J You must cooperate in the collection of DNA as directed by the probation officer (checktfappltcabte)
|:l

wt~_,a»_-

You must comply with the requirements of the Sex Offeuder Registration and Notification Act (34 U.S.C. § 20901. er seq.) as
directed by the probation oft`icer, the Bureau of Prisons1 or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check y`applieable)

7_ |:| You must participate in an approved program for domestic violencel (check ifapph'cable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

/-\O 245B(Rev. 02/l8) Judgment in aCriminal Case

Sl'ieet 3A j Supervised Release

ludgment_Page 4 of 7

DEFENDANT; ANToNio noonan
CASE NUMBERi i:iscr-io'iLG~JCo-coi

STANDARD CONDITI()NS ()F SUPERVISION

As part of your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

i.

.U‘:ie

ll.

12.

13.

You must report to the probation effice in the federal judicial district where you are authorized to reside Withitl 72 hours Of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructedl

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or eisewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of einploynient, unless the probation officer excuses you from
doing so. If you do riot have hill-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities_), you must notify the probation officer at least 10 days before the changel If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact With someone you know is engaged in criminal activityl If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer

If you are arrested or questioned by a law enforcement of`ficer, you must notify the probation officer within 72 hours

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

If the probation officer determines that you pose a risk to another person (including an organization_), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, See Overvr'cw ofProbnr£r)n and Si.ipervz'seri'
Relense Condr'ti'ons, available at: unvw.uscourts.gov.

Defendant's Signature Date

 

 

 

AO 245B(Rev. 02/|8) Judgmcril in a Criminal Case

Sheet 313 j Supetvised Retease
ludsm€nt-Pase _5_ Of 7

DEFE_NDANT: ANTONioHuGGER
CASE NUMBER: izisci-miLG-JCG-ooi

l\.)

b.:

SPECIAL CONDITIONS OF SUPERVISION

. The defendant shall participate in a program of testing and/or treatment for drug or alcohol abuse as directed by the United

States Probation Ofticer. If enrolled in a drug or alcohol treatment program, the defendant shall abstain from consuming
alcoholic beverages during treatment, and shall continue to abstain for the remaining period of supervision The defendant shall
contribute to the cost of treatment in accordance with the probation office co-paytnent policy.

. In the event that the defendant resides in1 or visits, ajurisdiction where marijuana or marijuana products have been approved,

legalized, or decriininalized, the defendant shall not possess, ingest, or otherwise use marijuana or marijuana products unless
prescribed by a licensed medical practitioner and for a legitimate medical purpose.

. The defendant Shall not possess, ingest. or otherwise use a synthetic narcotic or synthetic cannabinoid unless prescribed by a

licensed medical practitioner and for a legitimate medical purpose

. The defendant shall participate in a program of mental health treatment as directed by the United States Probation Officer. If

enrolled in a mental health treatment program, the defendant shall abstain from consuming alcoholic beverages during treatment,
and shall continue to abstain for the remaining period ofsupervision. The defendant shall contribute to the cost oftreatment in
accordance with the probation office co-payment policy.

. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation office and

unless the defendant is in compliance with the installment payment schedule.

. The defendant shall provide the probation office with access to any requested financial information

The defendant shall submit his person, house1 residence, vehicle, papers, property, electronic communication devices, or office to a
search conducted by a United States Probation Ofticer. Failure to submit to a search may be grounds for revocation of release. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a condition of his
supervision and that the areas to be searched contain evidence ofthis violation. Any search must be conducted at a reasonable time
and in a reasonable manner.

AO 24SB(Re\/. 02/18) Judgment in a Criminal Case
Sheet 5 § Criniina! Monetary Penalties
Judgrnent ----- Page 6 of z

DEFENDANT; ANTONIOHUGGER
CASE NUMBER: t:lScrlO7LG-JCG-00|
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Asscssinent JVTA Assessmcnt* F inc Restitution
TOTALS $ 100.00 $ S 5,000.00 $
[:l The determination of restitution is deferred unfit . An Am€rzded Judgment in ci Cri`nit'nn! Case (»10245€) will be entered

after such determination
[:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximatel roportioned payment1 unless specified otherwise in
the_priority or_der or percentage payment column elow. I'Iowevet', pursuant to 18 S. 1. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

 

Namc of Pavee Total Loss** Restitution Ordered Prioritv or Pereentaoe
TOTALS S 0.00 5 0.00

 

Restitution amount ordered pursuant to plea agreement $

|:| The defendant must pay interest on restitution and a fine ofrnore than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

§ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
g the interest requirement is waived for the § fine |:| restitution

l:| the interest requirement for the l:l fine l:l restitution is modified as follows:

* Jus_tice for Victims ofTraffickin Act of 2015, Pub. L. No. l 14-22. _
** Findings for the total amount o losses are required under Chapters 109A, l 10, f 10A_ and l l3A ot`Title 18 for offenses committed on or
after September 13, 1994. but before Apri| 23, 1996.

A() 245B(Rev. 02/13) \ludgmcnt in a Criminal Casc
Sheet 6 j SC hcdule of Payments

.l dgmentiPa e 7 f __mw?_Wm
DEFENDANT: ANTONIO HUGGER u g 0

CASE NUMBER: l:lScrl07LG-JCG-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of 3 _____5_____1_0_0_£)0 due immediately1 balance due

|:1 not laterthan ,or
|:| in accordance with [:| C, |:] D, |:] E,or |:| Fbelow; or

B § Paynient to begin immediately (may be combined with |:l C, [i D1 or m F below); or

C l:l Paynient in equal ___ (e.g., weekly, monthiy, quarrerly) installments of $ ____ over a period of
__ (e.g.. 30 or 60 days) after the date of this judgment; or

 

__ (e.g., months or years), tO COmmet'lC€

D m Paynient in equal monthly (e,g., weekly, monr}ily, quarrerly) installments of $ 100-00 _____ over a period of
60 months_ (e.g., months or years]_, to commence 30 days (e.g.. 30 or 60 days) after release from imprisonment to a
term of supervision; or

E [:] Paynient during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that tinie; or

F m Special instructions regarding the payment of criminal monetary penalties:

The payment ofthe fine shelf begin while the defendant is incarcerated ln the event that the line is riot paid in full at the termination of
supervised releases the defendant is ordered to enter into a written agreement with the financial Litigation Unii ofthe U_S. Attorney's Oftice
for payment of the remaining balance. Additiona]ly_ the value ot`any fumre discovered assets may be applied to offset the balance of
criminal monetary penalties 'l`he defendant may be included in the Treasury Of`fset Prograin allowing qualified federal benefits to be
applied to offset the balance of criminal monetary penalties

Unless _the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminaf monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (r'ncludi'ng defendant number), Total Amount, .loint and Several Amount1
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution
|:i The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Paynients shall be applied in th_e followin order: (l) assessment, (2) restitution principal, (3_) restitution interestz (4) fine principal, (5_) fine
interest, (6) community restrtution, (7) J A assessment, (8) penalties and (9) costs, including cost of prosecution and court costs.

